PER CURIAM.
State Farm Mutual Automobile Insurance Company appeals from a final judgment. For the following reasons, and based upon the appellees’ proper and commendable confession of error, we affirm in part and reverse in part.
The trial court erred in denying the insurer’s motion to set off liability pay*517ments made to the plaintiffs/appellees prior to trial. See Allstate Ins. Co. v. Morales, 533 So.2d 952 (Fla. 5th DCA 1988); § 627.727(1), Fla. Stat. (1997). Accordingly, we affirm the final judgment awarding damages to plaintiffs, but reverse the trial court’s denial of the motion for set-off and remand for further proceedings consistent with this opinion.